Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and the amendment filed 10/12/2022, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Response to Amendment and Arguments
3.	Claims 2 and 10 have been amended to remove the comparison limitation and to recite “based on values of one or more reflection signals derived at least partially from the one or more pulse signals and samples of the one or more signals”. Claim 16 has been amended to remove the receive step and to recite “based on values of one or more reflection signals derived at least partially from at least one pulse signal and an amplitude of respective samples”. 
Applicant states, on page 8 of the remarks, Orr does not appear to disclose the claim limitations including based on a reflection signal derived at least partially from the pulse signal and the observed signal as stated in claim 10. The examiner disagrees. As stated in the advisory action mailed 9/30/2022, the newly amended limitations are disclosed by the previously cited references. Orr states the cable testers analyze characteristics such as shape and size of the reflection or return pulse in column 1, lines 58- column 2, line 3. Orr further discloses the cable testers transmit a pulse on the cable and receive the return or reflected pulse. Therefore, the fault condition of the cable is determined at least partially on a reflection signal which is derived based on the transmitted pulse signal and the received return signal. Both the transmitted pulse signal and the received return signal are a critical component in the reflection signal that is recovered at the receiver.
The remarks regarding claim 2 are similar to the remarks for claim 10. Orr states the cable testers analyze characteristics such as shape and size of the reflection or return pulse in column 1, lines 58- column 2, line 3. Orr further discloses the cable testers transmit a pulse on the cable and receive the return or reflected pulse. Therefore, the fault condition of the cable is determined at least partially on a reflection signal which is derived based on the transmitted pulse signal and the received return signal. Both the transmitted pulse signal and the received return signal are a critical component in the reflection signal that is recovered at the receiver. Pariseau further discloses a method and apparatus for identifying a pulse. Figure 5 discloses a series of pulses. Figure 6 shows those pulses and the corresponding plurality of samples of those pulses. Multiple samples 553 are taken to determine the pulse’s shape and duration. Figures 5 and 6 show the pulse height relative to a plurality of thresholds such as height 555, threshold 554 and a zero value representing no pulse height. Paragraph 0037 provides additional information regarding these figures. The samples are taken to allow a certain level of precision to be achieved. Using the plurality of samples rather than a single sample will allow a proper representation of the pulse to be determined.
The rejections of claims 4 and 15 are also maintained. The combination discloses the limitations of the claim. As stated in the previous final rejection, Pariseau discloses the threshold 504 and height 505 levels in figure 5. A zero level will show that a signal is being transmitted and is useful for knowing when a pulse is being transmitted or when no pulse is being transmitted. The signals of figure 5 are shown compared to these levels. The rejection of claim 16 is maintained. The prior art discloses the reflected pulse is derived from at least the transmitted pulse signal and the samples of the returned pulse
	Regarding the rejection of claim 16, Graube discloses a receiver to observe at least one second (reflected) signal received in response to the at least one pulse signal (the transmitted pulse/test signal). The fault condition is detected based on a reflection signal derived at least partially from the at least one pulse signal (The transmitted pulse that will generate the reflected pulse) and an amplitude of the number of samples of the at least one second signal (the reflected signal). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 10 and 12-14 are rejected under 35 U.S.C. 102(a) 91) as being anticipated by Orr (US 7,906,973).
Regarding claim 10, Orr discloses a method comprising:
	Transmitting one or more pulse signals from a node to a cable of a shared bus (Figures 1 and 4 each show a pulse being transmitted via cable 14 and a returned pulse being returned via the cable. The shared bus refers to the wired transmission medium that conducts both transmit signals and receive signals over the same conductive structure.);
	Observing a signal received at the node in response to the pulse signal (column 1, line 58 - column 2, line 3: The cable testers 10 employ time domain reflectometry (TDR) to trouble shoot cable faults. The cable testers 10 transmit a pulse 17 on the cable 14 and analyze a reflection or return pulse 18 when received. Additionally, the cable testers 10 analyze characteristics such as shape and size of the return pulse 18 relative to the pulse 17 that is transmitted. By comparing the pulses 17 and 18 and based on electrical properties of the cable 14 a fault can be identified.); and 
	Determine a fault condition of the cable at least partially based on a reflection signal derived at least partially from the pulse signals and the observed signal (column 1, line 58 - column 2, line 3: The cable testers 10 employ time domain reflectometry (TDR) to trouble shoot cable faults. The cable testers 10 transmit a pulse 17 on the cable 14 and analyze a reflection or return pulse 18 when received. Additionally, the cable testers 10 analyze characteristics such as shape and size of the return pulse 18 relative to the pulse 17 that is transmitted. By comparing the pulses 17 and 18 and based on electrical properties of the cable 14, a fault can be identified. Therefore, the fault condition is based on a reflection signal derived from the transmitted pulse signal and the observed pulses 18 or 19 that are received by block 24.).
Regarding claim 12, Orr discloses determining a location of a fault condition based on the reflection signal (column 1, line 58 - column 2, line 3: By comparing the pulses 17 and 18 and based on electrical properties of the cable 14, a cable distance can be estimated and a fault can be identified.).
Regarding claim 13, Orr discloses wherein determining the fault condition comprises one of detecting an open fault condition and a short fault condition (Column 1, lines 33-44: the cable testers 10 perform cable analysis and detect a short, an open in the cable 14.).
Regarding claim 14, Orr discloses wherein observing the signal received at the node comprises observing the signal at a signal detector of a physical layer (PHY) of the network (Figure 4: GE PHY 24. Column 4, lines 37-40: the method further comprises determining a fault distance from the PHY to a point of a fault due to one of an open circuit or a short circuit in the cable by analyzing the return signals.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 4-7 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 7,906,973) in view of in view of Pariseau (2014/0268141).
	Regarding claim 2, Orr discloses a method comprising:
	Transmitting one or more pulse signals from a node to a cable of a shared bus (Figures 1 and 4 each show a pulse being transmitted via cable 14 and a reflected pulse being returned via the cable. The shared bus refers to the wired transmission medium that conducts both transmit signals and receive signals over the same conductive structure.);
	Sampling one or more signals received at the node in response to the one or more pulse signals (column 1, line 58 - column 2, line 3: The cable testers 10 employ time domain reflectometry (TDR) to trouble shoot cable faults. The cable testers 10 transmit a pulse 17 on the cable 14 and analyze a reflection or return pulse 18 when received. Additionally, the cable testers 10 analyze characteristics such as shape and size of the return pulse 18 relative to the pulse 17 that is transmitted. By comparing the pulses 17 and 18 and based on electrical properties of the cable 14 a fault can be identified.); and 
	Determine a fault condition of the cable at least partially based on values of one or more reflection signals derived at least partially from the one or more pulse signals and sample of the one or more signals (column 1, line 58 - column 2, line 3: The cable testers 10 employ time domain reflectometry (TDR) to trouble shoot cable faults. The cable testers 10 transmit a pulse 17 on the cable 14 and analyze a reflection or return pulse 18 when received. Additionally, the cable testers 10 analyze characteristics such as shape and size of the return pulse 18 relative to the pulse 17 that is transmitted. By comparing the pulses 17 and 18 and based on electrical properties of the cable 14 a fault can be identified. Therefore, the fault condition is based on a reflection signal derived from the transmitted pulse signal and the observed pulses 18 or 19 that are received by block 24).
	Orr does not disclose the number of samples that are taken of the return pulses.
Pariseau discloses a method and apparatus for identifying a pulse. Figure 5 discloses a series of pulses. Figure 6 shows those pulses and the corresponding plurality of samples of those pulses. Multiple samples 553 are taken to determine the pulse’s shape and duration. Figures 5 and 6 show the pulse height relative to a plurality of thresholds such as height 555, threshold 554 and a zero value representing no pulse height. Paragraph 0037 provides additional information regarding these figures. The samples are taken to allow a certain level of precision to be achieved. Using the plurality of samples rather than a single sample will allow a proper representation of the pulse to be determined. For example, if a single sample was utilized for pulse A, the fact the pulse exceeded the threshold 555 may not have been determined since only a portion of the pulse meets the threshold. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of multiple samples to determine the shape and duration of the pulses as taught by Pariseau into the fault detection method and apparatus of Orr.
Regarding claim 4, the combination discloses deriving the values of the one or more reflection signals (Orr: column 1, line 58 - column 2, line 3: The cable testers 10 employ time domain reflectometry (TDR) to trouble shoot cable faults. The cable testers 10 transmit a pulse 17 on the cable 14 and analyze a reflection or return pulse 18 when received.), wherein the deriving the values of the one or more reflection signals comprises: 
comparing an amplitude of each respective sample of the one or more signals to each of a first threshold value, a second threshold value and a third threshold value (Pariseau: figure 6: each sample is shown relative to height 555, threshold 554 and a zero value for the pulse.) and 
determining the values of the one or more reflection signals based on the comparison of the amplitude of each sample to the first threshold value, the second threshold value, and the third threshold value (Pariseau: figure 6: each sample is shown relative to height 555, threshold 554 and a zero value for the pulse.).  
Regarding claim 5, the combination respective samples of the one or more signals: 
comparing the one or more signals to a first threshold value to determine a first value of a sample of the one or more observed signals relative to the first threshold value (Pariseau: figure 6: each sample is shown relative to height 555, threshold 554 and a zero value for the pulse.);
comparing the one or more signals to a second threshold value to determine a second value of the sample of the one or more observed signals relative to the second threshold value (Pariseau: figure 6: each sample is shown relative to height 555, threshold 554 and a zero value for the pulse.); and 
comparing the one or more signals to a third threshold value to determine a third value of the sample of the one or more observed signals relative to the third threshold value (Pariseau: figure 6: each sample is shown relative to height 555, threshold 554 and a zero value for the pulse.).
Regarding claim 6, the combination discloses wherein determining the fault condition of the cable comprising determining the fault condition of the cable at least partially based on the first value, second value, and third value of respective sample of the one or more signals (Orr: figures 1 and 4 and column 1, line 58 - column 2, line 3: the cable testers analyze characteristics such as shape and size of the reflection or return pulse 18. Pariseau: figure 6: each sample is shown relative to height 555, threshold 554 and a zero value for the pulse.).
Regarding claim 7, the combination discloses the method stated above. Orr discloses the cable testers analyze characteristics such as shape and size of the reflection or return pulse 18 and Pariseau discloses each sample is shown relative to height 555, threshold 554 and a zero value for the pulse. Pariseau shows the number of samples in time in figure 6. The combination does not disclose the sampling rate used to properly represent the reflected pulses. However, official notice is taken that it is a design choice for the specific sampling rate to produce an acceptable representation of the reflected pulse of the cable under test. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select any one of the acceptable sampling rates to provide an accurate representation of the reflected pulse. The higher the sampling rate, the more accurate the representation. 
Regarding claim 15, Orr discloses the method stated above. Orr does not disclose the sampling that takes places to determine the size and shape of the reflected pulse. 
Pariseau discloses a method and apparatus for identifying a pulse. Figure 5 discloses a series of pulses. Figure 6 shows those pulses and the corresponding plurality of samples of those pulses. Multiple samples 553 are taken to determine the pulse’s shape and duration. Figures 5 and 6 show the pulse height relative to a plurality of thresholds such as height 555, threshold 554 and a zero value representing no pulse height. Paragraph 0037 provides additional information regarding these figures. The samples are taken to allow a certain level of precision to be achieved. Using the plurality of samples rather than a single sample will allow a proper representation of the pulse to be determined. For example, if a single sample was utilized for pulse A, the fact the pulse exceeded the threshold 555 may not have been determined since only a portion of the pulse meets the threshold. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of multiple samples to determine the shape and duration of the pulses as taught by Pariseau into the fault detection method and apparatus of Orr.
The combination shows each sample is shown relative to height 555, threshold 554 and a zero value for the pulse as shown in figure 6 of Pariseau. Orr further discloses the cable may be faulty due to a short circuit if the pulse 19 is an inverted reflection of the pulse 17 in column 10, lines 8-16. A negative of the first threshold to determine the height of that reflect pulse would also be required to detect the inverted reflected pulse.
Regarding claim 16, Orr discloses a device, comprising: 
A transmitter to transmit one or more pulse signals from a node to a cable of a shared bus (Figures 1 and 4 each show a pulse being transmitted via cable 14 and a reflected pulse being returned via the cable. The shared bus refers to the wired transmission medium that conducts both transmit signals and receive signals over the same conductive structure. Column 8, lies 29-39: the built in tester transmits multiple pulses over each pair of the cable.);
	a receiver to observe at least one second signal received in response to the at least one pulse signal (column 1, line 58 - column 2, line 3: The cable testers 10 employ time domain reflectometry (TDR) to trouble shoot cable faults. The cable testers 10 transmit a pulse 17 on the cable 14 and analyze a reflection or return pulse 18 when received. Additionally, the cable testers 10 analyze characteristics such as shape and size of the return pulse 18 relative to the pulse 17 that is transmitted. By comparing the pulses 17 and 18 and based on electrical properties of the cable 14 a fault can be identified.); and
Determine a fault condition of the cable at least partially based on values of one or more reflection signals derived at least partially from the at least one pulse signal and an amplitude of the return pulse (column 1, line 58 - column 2, line 3: The cable testers 10 employ time domain reflectometry (TDR) to trouble shoot cable faults. The cable testers 10 transmit a pulse 17 on the cable 14 and analyze a reflection or return pulse 18 when received. Additionally, the cable testers 10 analyze characteristics such as shape and size of the return pulse 18 relative to the pulse 17 that is transmitted. By comparing the pulses 17 and 18 and based on electrical properties of the cable 14 a fault can be identified. Therefore, the fault condition is based on a reflection signal derived from the transmitted pulse signal and the observed pulses 18 or 19 that are received by block 24).
Orr does not disclose the number of samples that are taken of the return pulses.
Pariseau discloses a method and apparatus for identifying a pulse. Figure 5 discloses a series of pulses. Figure 6 shows those pulses and the corresponding plurality of samples of those pulses. Multiple samples 553 are taken to determine the pulse’s shape and duration. Figures 5 and 6 show the pulse height relative to a plurality of thresholds such as height 555, threshold 554 and a zero value representing no pulse height. Figure 6 discloses each sample is shown compared to or relative to height 555, threshold 554 and a zero value for the pulse. Paragraph 0037 provides additional information regarding these figures. The samples are taken to allow a certain level of precision to be achieved. Using the plurality of samples rather than a single sample will allow a proper representation of the pulse to be determined. For example, if a single sample was utilized for pulse A, the fact the pulse exceeded the threshold 555 may not have been detected since only a portion of the pulse meets the threshold. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of multiple samples to determine the shape and duration of the pulses as taught by Pariseau into the fault detection method and apparatus of Orr.
Regarding claim 17, the combination discloses wherein the at least a second signal comprises a second signal, a third signal, and a fourth signal (Orr: Column 8, lies 29-39: the built in tester transmits multiple pulses over each pair of the cable. Pariseau: figure 6: pulse A, pulse B and pulse C are shown.), wherein the circuitry is configured to: 
compare an amplitude of respective samples of the second signal to a first threshold value of the at least one threshold value (Pariseau: figure 6: each sample is shown relative to height 555, threshold 554 and a zero value for the pulse.);
compare an amplitude of respective samples of the third signal to a second, lower threshold value of the at least one threshold value, the second threshold value lower than the first threshold value (Pariseau: figure 6: each sample is shown relative to height 555, threshold 554 and a zero value for the pulse. The height 555 threshold is greater than threshold 554 or a zero value.); and 
compare an amplitude of respective samples of the fourth signal to a third threshold value of the at least one threshold value (Pariseau: figure 6: each sample is shown relative to height 555, threshold 554 and a zero value for the pulse.).
The combination shows each sample is shown relative to height 555, threshold 554 and a zero value for the pulse as shown in figure 6 of Pariseau. Orr further discloses the cable may be faulty due to a short circuit if the pulse 19 is an inverted reflection of the pulse 17 in column 10, lines 8-16. A negative of the first threshold to determine the height of that reflect pulse would also be required to detect the inverted reflected pulse.
Regarding claim 18, the combination discloses wherein the circuitry is configured to determine the fault condition of the cable based on the values of one or more reflection signals, the amplitude of each sample of the second signal compared to the first threshold value, the amplitude of each sample of the third signal compared to the second, lower threshold value, and the amplitude of each sample of the fourth signal to the third negative threshold value (Orr: figures 1 and 4 and column 1, line 58 - column 2, line 3: the cable testers analyze characteristics such as shape and size of the reflection or return pulse 18. Column 8, lies 29-39: the built in tester transmits multiple pulses over each pair of the cable. Pariseau: figure 6: each sample is shown relative to height 555, threshold 554 and a zero value for the pulse. The combination shows each sample is shown relative to height 555, threshold 554 and a zero value for the pulse as shown in figure 6 of Pariseau. Orr further discloses the cable may be faulty due to a short circuit if the pulse 19 is an inverted reflection of the pulse 17 in column 10, lines 8-16. A negative of the first threshold to determine the height of that reflect pulse would also be required to detect the inverted reflected pulse.).
Regarding claim 19, the combination discloses wherein the circuitry comprises one or more comparators (Orr: column 1, line 58 - column 2, line 3: The cable testers 10 employ time domain reflectometry (TDR) to trouble shoot cable faults. The cable testers 10 transmit a pulse 17 on the cable 14 and analyze a reflection or return pulse 18 when received. Additionally, the cable testers 10 analyze characteristics such as shape and size of the return pulse 18 relative to the pulse 17 that is transmitted. By comparing the pulses 17 and 18 and based on electrical properties of the cable 14 a fault can be identified. Pariseau: Figure 6 discloses each sample is shown compared to or relative to height 555, threshold 554 and a zero value for the pulse.).  
Regarding claim 20, the combination discloses wherein the one or more comparators comprise one re-programmable comparator (Orr: column 1, line 58 - column 2, line 3: The cable testers 10 employ time domain reflectometry (TDR) to trouble shoot cable faults. The cable testers 10 transmit a pulse 17 on the cable 14 and analyze a reflection or return pulse 18 when received. Additionally, the cable testers 10 analyze characteristics such as shape and size of the return pulse 18 relative to the pulse 17 that is transmitted. By comparing the pulses 17 and 18 and based on electrical properties of the cable 14 a fault can be identified. Since the amplitudes will change, the comparison will be reprogramed according to these differing inputs. Pariseau: Figure 6 discloses each sample is shown compared to or relative to height 555, threshold 554 and a zero value for the pulse. Paragraph 0032 discloses the thresholds can be defined after the fact. In this example, the comparison will be reprogramed using this threshold.).  
Regarding claim 21, the combination discloses wherein the one or more comparators comprise three or more comparisons take place (Pariseau: figure 1 shows at least three comparators to compare input values to thresholds.

6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 7,906,973) in view of in view of Pariseau (2014/0268141) further in view of Yun et al (US 2020/0136993).
Regarding claims 8 and 9, the combination of Orr and Pariseau discloses the method stated above. The combination discloses transmitting one or more pulses from the node to the cable of the shared bus as stated above. The combination does not disclose the shared bus is of a 10SPE network or a shared bus of a vehicle communication network. Yun discloses an operation method of a first node constituting an Ethernet-based vehicle network in the abstract. The network is shown as 10SPE in figure 4. Paragraph 0067 states one end node constitutes the vehicle network. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the network of the combination of Orr and Pariseau for the ethernet application in a vehicle communication network of Yun since they would operate in substantially the same manner and would yield predictable results. In addition, the combination would allow for faults to be detected in a wider range of applications, increasing the effectiveness and capability of the invention of the combination of Orr and Pariseau. 
7.	Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Graube (US 4,739,276) in view of in view of Pariseau (2014/0268141).
Regarding claim 16, Graube discloses a device, comprising: 
a transmitter to transmit at least one pulse signal to a cable of a shared bus (column 2, lines 6-33: the circuitry comprises a pulse generator for generating a test pulse to transmit over the cable under test. The shared bus refers to the wired transmission medium that conducts both transmit signals and receive signals over the same conductive structure.); 
a receiver to observe at least one second signal received in response to the at least one pulse signal (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); and 
circuitry to: 
compare an amplitude of respective samples of the at least one second signal to at least one threshold value (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); and 
generate a detector output signal for respective samples of the at least one second signal based on the comparison of the amplitude of each sample of the at least one second signal to the at least one threshold (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); and 
determine a fault condition of the cable based on values of one or more reflection signals derived at least partially from the at least one pulse signal and an amplitude of respective samples of a number of the samples of the at least one second signal (Column 2, lines 51-65: When a reflected pulse is received by the voltage comparator which exceeds the high or low value of the bias voltage, a detection signal is sent to the control logic. An algorithm determines the location of the fault. Claim 1: whereby the location of impedance mismatches along said cable under test may be determined. The reflected pulse is based on the pulse signal.).  
Graube does not disclose the number of samples that are taken of the return pulses.
Pariseau discloses a method and apparatus for identifying a pulse. Figure 5 discloses a series of pulses. Figure 6 shows those pulses and the corresponding plurality of samples of those pulses. Multiple samples 553 are taken to determine the pulse’s shape and duration. Figures 5 and 6 show the pulse height relative to a plurality of thresholds such as height 555, threshold 554 and a zero value representing no pulse height. Paragraph 0037 provides additional information regarding these figures. The samples are taken to allow a certain level of precision to be achieved. Using the plurality of samples rather than a single sample will allow a proper representation of the pulse to be determined. For example, if a single sample was utilized for pulse A, the fact the pulse exceeded the threshold 555 may not have been determined since only a portion of the pulse meets the threshold. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of multiple samples to determine the shape and duration of the pulses as taught by Pariseau into the fault detection device of Graube.
Regarding claim 17, Graube discloses wherein the at least a second signal comprises a second signal, a third signal, and a fourth signal, wherein the circuitry is configured to: 
compare an amplitude of each sample of the second signal to a first threshold value of the at least one threshold value (Graube: Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the first comparator, the reflected pulse will be compared to a positive value. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.); 
compare an amplitude of each sample of the third signal to a second, lower threshold value of the at least one threshold value, the second threshold value is lower than the first threshold value (Graube: Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test.); and 
compare an amplitude of each sample of the fourth signal to a third negative threshold value of the at least one threshold value (Graube: Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the third comparator, the reflected pulse will be compared to a negative value. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.).
Regarding claim 18, Graube discloses wherein the circuitry is configured to determine the fault condition of the cable based on the values of the one or more reflection signals, the amplitude of each sample of the second signal compared to the first threshold value, the amplitude of each sample of the third signal compared to the second, lower threshold value, and the amplitude of each sample of the fourth signal to the third negative threshold value (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. (Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test.).  
Regarding claim 19, Graube discloses wherein the circuitry comprises one or more comparators (Graube: figure 2: comparators A and B.).  
Regarding claim 20, Graube discloses wherein the one or more comparators comprise one re-programmable comparator (Graube: Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test.).  
Regarding claim 21, Graube discloses wherein the one or more comparators comprise three or more comparisons take place (Graube: figure 2: comparators A and B. Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test. This reprogramming of the comparators to allow additional comparisons to take place will allow the two comparators to operate as three or more comparators.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/5/2022